Citation Nr: 0837635	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-25 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability of the 
thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to November 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the RO.

During a hearing held before the undersigned in July 2008, 
the veteran's representative raised the issue of the 
veteran's entitlement to service connection for a neck 
disability.  That issue has not been developed for appellate 
review and is referred to the RO for further action, as 
appropriate.


FINDING OF FACT

The veteran has spondylosis of the thoracic spine that is at 
least as likely as not attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, 
spondylosis of the thoracic spine was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish service connection for a 
thoracic spine disability.  He believes that his current 
difficulties can be attributed to injuries he sustained in 
service.

Under the law, service connection is ordinarily warranted 
where the evidence of record establishes that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated thereby.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In the present case, the Board finds that the evidence 
supports the veteran's claim.  It is clear that he has a 
current disability of the thoracic spine inasmuch as the 
record contains, among other things, a private operative 
report, dated in May 2008, which shows that he has thoracic 
spondylosis.  (Although other reports, including a June 2007 
VA examination report, indicate that he has degenerative disc 
disease (DDD), it appears that the term "spondylosis" 
fairly encompasses DDD as well.  See Dorland's Illustrated 
Medical Dictionary 1564 (28th ed. 1994) (defining spondylosis 
as degenerative joint disease affecting the vertebrae and 
intervertebral discs, sometimes with radiating pain due to 
pressure on the nerve roots.))  His service treatment records 
show that he was diagnosed with muscle strain in the area of 
the thoracic spine in June 1983, following what was described 
as a lifting injury.  Although one physician (the June 2007 
VA examiner) has opined that it is less than 50 percent 
probable that the veteran's current difficulties are related 
to the documented injury in service, two other examiners, 
Drs. H. P. Blount and B. B. Fry, have separately opined that 
it is "quite likely" that in-service injury "contributed 
to and quite probably caused" his current problems and that 
the injury in service was the "precipitating factor" for 
his present difficulties.  In the Board's view, the evidence 
on the question of nexus is in equipoise.  Service connection 
for spondylosis of the thoracic spine is granted on the basis 
of reasonable doubt.  38 C.F.R. § 3.102 (2008).

Because the Board is granting the veteran's claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection is granted for spondylosis of the thoracic 
spine.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


